United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2168
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2009 appellant filed a timely appeal from a June 1, 2009 decision of the
Office of Workers’ Compensation Programs which affirmed a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than four percent impairment of the right arm for
which she received a schedule award.
FACTUAL HISTORY
On December 21, 1999 appellant, then a 56-year-old manual distribution clerk, injured
her right shoulder when lifting mail. The Office accepted her claim for right shoulder strain and
cervical radiculitis and authorized arthroscopic surgery which was performed on
September 29, 2000. Appellant returned to full-time limited-duty work and retired in
March 2007.

Appellant was treated by Dr. Steven J. Valentino, an osteopath, from January 12 to
September 6, 2000, for an acute onset of right shoulder pain while casing and lifting mail. He
noted findings of right paracervical spasms, diminished sensation about the right fingers and
mildly positive impingement sign over the right shoulder. A January 17, 2000 cervical x-ray
revealed spondylotic changes at C4 through C6 and a magnetic resonance imaging scan of the
right shoulder revealed a partial rotator cuff tear. Dr. Valentino diagnosed cervical radiculitis,
right shoulder strain and exacerbation of cervical spondylosis and recommended a course of
conservative treatment including physical therapy and cervical facet injections.
On
September 29, 2000 he performed a right shoulder arthroscopy for a rotator cuff tear with
subacromial decompression of severe impingement syndrome, debridement of labral tear and
extensive excision of subdeltoid bursitis. On January 31, 2001 Dr. Valentino returned appellant
to work full-time restricted duty.1
On September 12, 2008 appellant filed a claim for a schedule award.
In a July 3, 2008 report, Dr. Nicholas Diamond, an osteopath, noted that appellant
reached maximum medical improvement that day. He noted that right shoulder examination
revealed a well-healed portal arthroscopy scar, focal acromioclavicular point tenderness, anterior
and posterior cuff tenderness, circumduction produced a click and crepitus, range of motion
revealed forward elevation of 180 degrees, abduction of 180 degrees, adduction of 75 degrees,
external rotation of 90 degrees and internal rotation of 75 degrees. Grip strength testing on the
right via Jamar Hand Dynamometer at Level 3 revealed 22.25 kilogram (kg) of force strength
versus 16 kg of force strength on the left. Dr. Diamond noted manual muscle strength testing of
the right upper extremity involving the supraspinatus musculature was a Grade 4 and deltoid
muscle strength was a Grade 4 with no sensory deficit in either upper extremities. He diagnosed
post-traumatic right shoulder rotator cuff tear, severe impingement syndrome, anterior superior
labral tear, severe subdeltoid bursitis, status post right shoulder arthroscopy, rotator cuff repair,
excision of subdeltoid bursitis, injection of the right shoulder, post-traumatic cervical facet
syndrome, cervical disc syndrome with herniated discs at C2-3, C3-4 and C6-7, right C5
radiculopathy and status post cervical facet injections. Dr. Diamond noted that, based on the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment,2 (A.M.A., Guides) appellant had right arm impairment of 23 percent. This was
comprised of 4 percent impairment for Grade 4 motor strength deficit of the supraspinatus,3 8
percent impairment for Grade 4 motor strength deficit of the right deltoid,4 10 percent
impairment for right shoulder resection arthroplasty5 and 3 percent for pain-related impairment.6
1

In a March 3, 2003 decision, the Office reduced appellant’s compensation to zero to reflect his actual earnings
as a full-time modified distribution clerk since January 31, 2001. It concluded the position of full-time modified
distribution clerk fairly and reasonably represented appellant’s wage-earning capacity.
2

A.M.A., Guides (5th ed. 2001).

3

Id. at 484, 492, Figure 16-11, 16-15; note that the supraspinatus correlates to the suprascapular nerve.

4

Id.; note that the deltoid correlates to the axillary nerve.

5

Id. at 506, Table 16-27.

6

Id. at 574, Figure 18-1.

2

The Office referred Dr. Diamond’s report to an Office medical adviser. In a November 9,
2008 report, the medical adviser found that appellant had four percent impairment of the right
arm. He noted that Dr. Diamond recommended a 23 percent impairment based upon strength
deficit of the supraspinatus and deltoid muscles, a shoulder resection arthroplasty and painrelated impairment. However, the medical adviser noted that Dr. Valentino did not perform a
distal clavicle resection, rather a rotator cuff debridement and labral tear resection was
performed. Therefore, the 10 percent impairment rating for a distal clavicle resection was not
accepted. The medical adviser noted that based on section 16.8, page 508 of the A.M.A.,
Guides, decreased strength cannot be rated in the presence of decreased motion or painful
conditions and the electromyogram (EMG) noted weakness exhibited on the right side with pain
from the shoulder surgery. He determined that the four percent impairment rating for right
supraspinatus motor loss and eight percent impairment for deltoid weakness were inappropriate.
The medical adviser further noted that pain-related impairment of three percent was not
appropriate based on section 18.3a, page 570 of the A.M.A., Guides. He noted that Dr. Diamond
found 75 degrees of internal rotation that was one percent impairment.7 The Office medical
adviser noted sensory deficit was present in C5 to T1 on an EMG dated February 6, 2007. He
calculated one percent impairment for Grade 4 pain in the distribution of the C5 nerve8 and two
percent impairment for Grade 4 pain in the distribution of the C6 nerve9 for a three percent
impairment for sensory deficit or pain in the C5 and C6 nerve roots. The medical adviser noted
that pursuant to the Combined Values Chart appellant had four percent impairment of the right
upper extremity in accordance with the A.M.A., Guides. He noted the date of maximum medical
improvement was July 3, 2008.
By decision dated December 17, 2008, the Office granted appellant a schedule award for
four percent permanent impairment of the right upper extremity. The period of the award was
from July 3 to September 28, 2008.
On December 24, 2008 appellant requested an oral hearing which was held on
March 17, 2009.
In a decision dated June 1, 2009, the hearing representative affirmed the
December 17, 2008 schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and it
implementing regulations11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
7

Id. at 479, Figure 16-46.

8

Id. at 482, 552, Table 16-10, 17-37.

9

Id.

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

3

the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
ANALYSIS
On appeal, appellant contends that she has more than four percent permanent impairment
of the right upper extremity. She asserts that there is a conflict in medical opinion between the
medical adviser and Dr. Diamond with regard to the extent of impairment to her right arm. The
Office accepted appellant’s claim for sprain of the right shoulder strain and cervical
radiculopathy and authorized arthroscopic shoulder surgery on September 29, 2000. The Board
finds that there is a conflict in medical opinion between the Office medical adviser and
Dr. Diamond, appellant’s treating physician.
The Office medical adviser, in a report dated November 9, 2008, advised that based on
the A.M.A. Guides appellant had four percent impairment of the right upper extremity. He noted
that appellant’s surgery did not qualify as a distal clavicle resection and advised that appellant
had one percent impairment for 70 degrees of internal rotation,12 one percent impairment for a
Grade 4 sensory deficit or pain in the distribution of the C5 nerve root to the right upper
extremity13 and a two percent impairment for a Grade 4 sensory deficit or pain in the distribution
of the C6 nerve root of the right upper extremity.14 By contrast, Dr. Diamond in his report dated
July 3, 2008, found that appellant sustained a 23 percent impairment rating for the right upper
extremity. He determined that appellant would receive 4 percent impairment for a Grade 4
motor strength deficit of the supraspinatus nerve of the right upper extremity,15 8 percent
impairment for a Grade 4 motor strength deficit of the deltoid nerve of the right upper
extremity,16 10 percent impairment for right shoulder resection arthroplasty17 and 3 percent for
pain-related impairment.18
Dr. Diamond determined that the work-related injury of
December 21, 1999 was the competent producing factor for appellant’s subjective and objective
findings described above. He supported an increased impairment rating of the right upper
extremity, noting the basis of his rating under the A.M.A., Guides, while the Office medical
12

A.M.A., Guides 479, Figure 16-46.

13

Id. at 482, 552, Table 16-10, 17-37.

14

Id.

15

Id. at 484, 492, Figure 16-11, 16-15.

16

Id.

17

Id. at 506, Table 16-27.

18

Id. at 574, Figure 18-1. See K.W., 59 ECAB ___ (Docket No. 07-1547, issued December 19, 2007) (the
A.M.A., Guides warns that examiners should not use Chapter 18 to rate pain-related impairment for any condition
that can be adequately rated on the basis of the body and organ impairment rating systems given in other chapters).
Dr. Diamond did not support this rating with sufficient explanation.

4

adviser opined that appellant sustained no more than a four percent permanent impairment of the
right upper extremity pursuant to the A.M.A., Guides.
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”19 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.20 The Board finds that the Office should have referred appellant to an impartial
medical specialist to resolve the medical conflict regarding the extent of permanent impairment
arising from appellant’s accepted employment injury.
Therefore, in order to resolve the conflict in the medical opinions, the case will be
remanded to the Office for referral of the case record, including a statement of accepted facts
and, if necessary, appellant, to an impartial medical specialist for a determination regarding the
extent of his right upper extremity impairment as determined in accordance with the relevant
standards of the A.M.A., Guides.21 After such further development as the Office deems
necessary, an appropriate decision should be issued regarding the extent of his right upper
extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for decision.

19

5 U.S.C. § 8123(a).

20

William C. Bush, 40 ECAB 1064 (1989).

21

See Harold Travis, 30 ECAB 1071, 1078-79 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2009 and December 17, 2008 decisions
of the Office are set aside and the case is remanded for further action consistent with this
decision.
Issued: August 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

